Exhibit 10.1







CUSIP No. 48264CAA1
 
 


 
$100,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT


by and among




K12 Inc.,
as Borrower


and


THE GUARANTORS PARTY HERETO,
 
and
 


THE LENDERS PARTY HERETO,


and




PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent


and


 
PNC CAPITAL MARKETS LLC,
as Sole Lead Arranger and Sole Bookrunner


 
Dated as of January 27, 2020
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 


1.
 CERTAIN DEFINITIONS

1

 
1.1

Certain Definitions.

1

 
1.2
Construction.
 27
 
1.3
Accounting Principles; Changes in GAAP.
 27
 
1.4
LIBOR Notification.
 28
 
1.5
Divisions.
 28
 
 
 
 

2.

 REVOLVING CREDIT AND SWING LOAN FACILITIE
 29
 
2.1
Revolving Credit Commitments.
 29
 
2.1.1
Revolving Credit Loans.
 29
 
2.1.2
Swing Loan Commitment.
 29   2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
 29   2.3 Commitment Fees.  29   2.4 Termination or Reduction of Revolving
Credit Commitments.  30   2.5 Revolving Credit Loan Requests; Swing Loan
Requests.  30  
2.5.1
Revolving Credit Loan Requests.
 30  
2.5.2
Swing Loan Requests.
 31   2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans. 31
 
2.6.1
Making Revolving Credit Loans.
 31  
2.6.2
Presumptions by the Administrative Agent.
 31  
2.6.3
Making Swing Loans.
32
 
2.6.4
Repayment of Revolving Credit Loans.
 32  
2.6.5
Borrowings to Repay Swing Loans.
 32  
2.6.6
Swing Loans Under Cash Management Agreements.
 32   2.7 Notes.  33   2.8 Use of Proceeds.  33   2.9 Letter of Credit
Subfacility.  33  
2.9.1
Issuance of Letters of Credit.
 33  
2.9.2
Letter of Credit Fees.
34
 
2.9.3
Disbursements, Reimbursement.
 34  
2.9.4
Repayment of Participation Advances.
 36  
2.9.5
Documentation.
 36  
2.9.6
Determinations to Honor Drawing Requests.
 36  
2.9.7
Nature of Participation and Reimbursement Obligations.
 37  
2.9.8
Indemnity.
 38  
2.9.9
Liability for Acts and Omissions.
 38  
2.9.10
Issuing Lender Reporting Requirements.
 40  
2.10
Defaulting Lenders.
 40  
2.11
Increase in Commitments and Added Term Loans.
42
        3.
[RESERVED]

44




(i)

--------------------------------------------------------------------------------




4.

INTEREST RATES 
44
 
4.1
Interest Rate Options.
44
 
4.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate.
44
 
4.1.2
Rate Quotations..
45
 
4.2
Interest Periods. 45  
4.2.1
Amount of Borrowing Tranche.
45  
4.2.2
Renewals.
45  
4.3
Interest After Default.
45  
4.3.1
Letter of Credit Fees, Interest Rate.
45  
4.3.2
Other Obligations.
45  
4.3.3
Acknowledgment.
45   4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available. 46
 
4.4.1
Unascertainable.
46
 
4.4.2
Illegality; Increased Costs; Deposits Not Available.
46
 
4.4.3
Administrative Agent's and Lender's Rights.
46
 
4.4.4
Successor LIBOR Rate Index.
47
  4.5 Selection of Interest Rate Options. 50
     
5.

PAYMENTS 
50
  5.1 Payments. 50
  5.2 Pro Rata Treatment of Lenders. 50
  5.3 Sharing of Payments by Lenders. 51
  5.4 Presumptions by Administrative Agent. 51
  5.5 Interest Payment Dates. 52
  5.6 Voluntary Prepayments. 52
 
5.6.1
Right to Prepay.
52
 
5.6.2
Replacement of a Lender.
52
 
5.6.3
Designation of a Different Lending Office.
53
  5.7 [Reserved]. 54
  5.8 Increased Costs. 54
 
5.8.1
Increased Costs Generally.
54
 
5.8.2
Capital Requirements.
54
 
5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.
55
 
5.8.4
Delay in Requests.
55
  5.9 Taxes. 55
 
5.9.1
Issuing Lender.
55
 
5.9.2
Payments Free of Taxes.
55
 
5.9.3
Payment of Other Taxes by the Loan Parties.
55
 
5.9.4
Indemnification by the Loan Parties.
55
 
5.9.5
Indemnification by the Lenders.
56
 
5.9.6
Evidence of Payments.
56
 
5.9.7
Status of Lenders.
56
 
5.9.8
Treatment of Certain Refunds.
58
 
5.9.9
Survival.
59
  5.10 Indemnity. 59
  5.11 Settlement Date Procedures. 59




(ii)

--------------------------------------------------------------------------------




6.

REPRESENTATIONS AND WARRANTIES 
60
  6.1 Representations and Warranties. 60
 
6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.
60
 
6.1.2
Subsidiaries and Owners; Investment Companies.
60
 
6.1.3
Validity and Binding Effect.
61
 
6.1.4
No Conflict; Material Agreements; Consents.
61
 
6.1.5
Litigation.
61
 
6.1.6
Financial Statements.
62
 
6.1.7
Margin Stock.
62
 
6.1.8
Full Disclosure.
62
 
6.1.9
Taxes.
63  
6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc.
63  
6.1.11
Liens in the Collateral.
63  
6.1.12
Insurance.
63  
6.1.13
ERISA Compliance.
63  
6.1.14
Environmental Matters.
64
 
6.1.15
Solvency.
64
 
6.1.16
Anti-Terrorism Laws; EEA Financial Institution.
64
  6.2 Updates to Schedules. 64
     
7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 
65
  7.1 First Loans and Letters of Credit. 65
 
7.1.1
Deliveries.
65
 
7.1.2
Payment of Fees.
66
  7.2 Each Loan or Letter of Credit. 66
     
8.

COVENANTS
67
  8.1 Affirmative Covenants. 67  
8.1.1
Preservation of Existence, Etc.
67  
8.1.2
Payment of Liabilities, Including Taxes, Etc.
67  
8.1.3
Maintenance of Insurance.
67  
8.1.4
Maintenance of Properties and Leases.
67  
8.1.5
Visitation Rights.
67  
8.1.6
Keeping of Records and Books of Account.
68
 
8.1.7
Compliance with Laws; Use of Proceeds.
68
 
8.1.8
Further Assurances.
68
 
8.1.9
Anti-Terrorism Laws; International Trade Law Compliance.
68
 
8.1.10
Keepwell.
69
 
8.1.11
Additional Guarantors..
69
 
8.1.12
Landlord Waivers..
69
 
8.1.13
Certificate of Beneficial Ownership and Other Additional Information.
69
  8.2 Negative Covenants. 70
 
8.2.1
Indebtedness.
70
 
8.2.2
Liens; Lien Covenants.
71
 
8.2.3
Guaranties.
71
 
8.2.4
Loans and Investments.
71




(iii)

--------------------------------------------------------------------------------




 
8.2.5
Dividends and Related Distributions.
72
 
8.2.6
Liquidations, Mergers, Consolidations, Acquisitions.
72
 
8.2.7
Dispositions of Assets or Subsidiaries.
73
 
8.2.8
Affiliate Transactions.
74
 
8.2.9
Subsidiaries, Partnerships and Joint Ventures.
74
 
8.2.10
Continuation of or Change in Business.
74
 
8.2.11
Fiscal Year.
74
 
8.2.12
[Reserved].
74
 
8.2.13
Changes in Organizational Documents.
75
 
8.2.14
[Reserved].
75  
8.2.15
Maximum Leverage Ratio.
75  
8.2.16
Minimum Interest Coverage Ratio.
75  
8.2.17
Limitation on Negative Pledges.
75  
8.2.18
Deposit Accounts.
75   8.3 Reporting Requirements. 75  
8.3.1
Quarterly Financial Statements.
76
 
8.3.2
Annual Financial Statements.
76
 
8.3.3
Certificate of the Borrower.
76
 
8.3.4
Notices.
76
        9. 

DEFAULT 
78
 
9.1
Events of Default.
78
 
9.1.1
Payments Under Loan Documents.
78
 
9.1.2
Breach of Warranty.
78
 
9.1.3
Anti-Terrorism Laws.
78
 
9.1.4
Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
78
 
9.1.5
Breach of Other Covenants.
78
 
9.1.6
 Defaults in Other Agreements or Indebtedness.
78
 
9.1.7
Final Judgments or Orders.
78
 
9.1.8
Loan Document Unenforceable.
79
 
9.1.9
Uninsured Losses; Proceedings Against Assets.
79
 
9.1.10
Events Relating to Pension Plans and Multiemployer Plans.
79
 
9.1.11
Change of Control.
79
 
9.1.12
Relief Proceedings.
79
  9.2 Consequences of Event of Default. 79

 
9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
79

 
9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings.
80

 
9.2.3
Set-off.
80

 
9.2.4
Enforcement of Rights and Remedies.
80

 
9.2.5
Application of Proceeds.
81
     
10.

THE ADMINISTRATIVE AGENT 
82
  10.1 Appointment and Authority. 82
  10.2 Rights as a Lender. 82   10.3 Exculpatory Provisions. 82
  10.4 Reliance by Administrative Agent. 83




(iv)

--------------------------------------------------------------------------------






  10.5 Delegation of Duties. 84
  10.6 Resignation of Administrative Agent. 84   10.7 Non-Reliance on
Administrative Agent and Other Lenders. 85   10.8 No Other Duties, etc. 85  
10.9 Administrative Agent's Fee. 85   10.10 Authorization to Release Collateral
and Guarantors. 85   10.11 No Reliance on Administrative Agent's Customer
Identification Program. 86
       
11.
MISCELLANEOUS 
86   11.1 Modifications, Amendments or Waivers. 86
 
11.1.1
Increase of Commitment.
86  
11.1.2
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment.
86
 
11.1.3
Release of Collateral or Guarantor.
86
 
11.1.4
Miscellaneous.
86
  11.2 No Implied Waivers; Cumulative Remedies. 87
  11.3 Expenses; Indemnity; Damage Waiver. 87  
11.3.1
Costs and Expenses.
87  
11.3.2
Indemnification by the Borrower.
88  
11.3.3
Reimbursement by Lenders.
88  
11.3.4
Waiver of Consequential Damages, Etc.
89  
11.3.5
Payments.
89   11.4 Holidays. 89   11.5 Notices; Effectiveness; Electronic Communication.
89  
11.5.1
Notices Generally.
89  
11.5.2
Electronic Communications.
90
 
11.5.3
Change of Address, Etc.
90   11.6 Severability. 90   11.7 Duration; Survival. 90   11.8 Successors and
Assigns. 91  
11.8.1
Successors and Assigns Generally.
91  
11.8.2
Assignments by Lenders.
91  
11.8.3
Register.
92  
11.8.4
Participations.
93  
11.8.5
Certain Pledges; Successors and Assigns Generally.
94   11.9 Confidentiality. 94  
11.9.1
General.
94  
11.9.2
Sharing Information With Affiliates of the Lenders.
95   11.10 Counterparts; Integration; Effectiveness. 95  
11.10.1
Counterparts; Integration; Effectiveness.
95   11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL. 95  
11.11.1
Governing Law.
95  
11.11.2
SUBMISSION TO JURISDICTION.
95  
11.11.3
WAIVER OF VENUE.
96
 
11.11.4
SERVICE OF PROCESS.
96  
11.11.5
WAIVER OF JURY TRIAL.
96   11.12 USA Patriot Act Notice. 97
  11.13 Certain ERISA Matters. 97   11.14 Acknowledgment and Consent to Bail-In
of EEA Financial Institutions. 98   11.15 Acknowledgement Regarding Any
Supported QFCs. 98



(v)

--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS
 
SCHEDULES
 
SCHEDULE 1.1(A)

-

PRICING GRID

SCHEDULE 1.1(B)

-

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)
-

PERMITTED LIENS

SCHEDULE 6.1.1
-

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

-

SUBSIDIARIES

SCHEDULE 6.1.14

-

ENVIRONMENTAL DISCLOSURES

SCHEDULE 7.1.1

-

OPINION OF COUNSEL

SCHEDULE 8.1.3

-

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

-

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.4

-

EXISTING INVESTMENTS

SCHEDULE 8.2.18

-

OUTSIDE DEPOSIT ACCOUNTS




 
EXHIBITS


EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)

-

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)
-

GUARANTY AGREEMENT EXHIBIT 1.1(I)
-

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

-

REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)

-

SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

-

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(P)(2)

-

PLEDGE AGREEMENT
EXHIBIT 1.1(S)

-

SECURITY AGREEMENT

EXHIBIT 2.5.1
-

LOAN REQUEST

EXHIBIT 2.5.2

-

SWING LOAN REQUEST

EXHIBIT 2.11
-
LENDER JOINDER
EXHIBIT 5.9.7(A)
- U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)


 


(vi)

--------------------------------------------------------------------------------




EXHIBIT 5.9.7(C)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(D)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE



(vii)

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (as hereafter amended, the "Agreement") is dated as of
January 27, 2020, and is made by and among K12 Inc., a Delaware corporation (the
"Borrower"), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the "Administrative Agent").
 
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $100,000,000,
subject to increase and/or the incurrence of a term facility upon the request of
the Borrower on the terms and conditions set forth herein.  In consideration of
their mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:
 
1.            CERTAIN DEFINITIONS
 
    1.1            Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:
 
Added Term Loans shall have the meaning assigned to that term in Section 2.11
[Increase in Commitments and Added Term Loans].
 
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
 
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  For purposes of this
definition, "control" of a Person shall mean the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
 
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
 

--------------------------------------------------------------------------------



Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading "Commitment Fee."
 
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."
 
Applicable Margin shall mean, as applicable:
 
(i)            the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread", or
 
(ii)           the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit LIBOR Rate Spread".
 
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
 
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder.  The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
 
Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 
2

--------------------------------------------------------------------------------

 
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
 
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].
 
Beneficial Owner shall mean each of the following:  (a) each individual, if any,
who, directly or indirectly, owns 25% or more of the Capital Stock of the
Borrower; and (b) a single individual with significant responsibility to
control, manage, or direct the Borrower.
 
Benefit Plan shall mean any of (a) an "employee benefit plan" (as defined in
ERISA) that is subject to Title I of ERISA, (b) a "plan" as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such "employee benefit plan" or "plan".
 
Borrower shall have the meaning specified in the introductory paragraph.
 
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
 
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania or New York, New York and if the applicable
Business Day relates to any Loan to which the LIBOR Rate Option applies, such
day must also be a day on which dealings are carried on in the London interbank
market.
 
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period), and including without limitation, capitalized curriculum
development costs and capitalized software development costs, which are required
to be capitalized under GAAP on a consolidated balance sheet of such Person.
 
Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
3

--------------------------------------------------------------------------------



Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
 
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
 
Certificate of Beneficial Ownership shall mean a certificate in form and
substance acceptable to the Administrative Agent (as amended or modified by
Administrative Agent from time to time in its sole discretion) certifying, among
other things, the Beneficial Owner of the Borrower.
 
CFTC shall mean the Commodity Futures Trading Commission.
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
 
Change of Control shall mean an event or series of events by which (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the "beneficial owner" (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 35% of the Capital Stock of
the Borrower; (b) the Borrower or any other Loan Party shall cease to own, free
and clear of all Liens or other encumbrances (other than Permitted Liens),
directly or indirectly, 100% of the outstanding equity interests of any Material
Subsidiary on a fully diluted basis; (c) any merger, consolidation or sale of
substantially all of the property or assets of any Loan Party except as
permitted by Section 8.2.6 [Liquidations, Mergers,  Consolidations,
Acquisitions] or by Section 8.2.7 [Dispositions of Assets or Subsidiaries] but
only with respect to assets acquired as part of the acquisition of Galvanize,
Inc.; or (d) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial  nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
4

--------------------------------------------------------------------------------



CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent's Customer Identification Program].
 
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be January 27, 2020.
 
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
 
Collateral shall mean the collateral under the (i) Security Agreement (ii)
Pledge Agreement, or (iii) Patent, Trademark and Copyright Security Agreement.
 
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment in effect as of the date of any determination, and, in the case of
PNC, its Swing Loan Commitment, and Commitments shall mean the aggregate of the
Revolving Credit Commitments and Swing Loan Commitment of all of the Lenders.
 
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
 
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].
 
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
Consolidated Adjusted EBITDA for any period of determination shall mean
Consolidated EBITDA adjusted to include (without duplication) the pro forma
effects of acquisitions and divestitures made during such period, excluding the
Consolidated EBITDA of divested Persons, but including historical Consolidated
EBITDA of acquired Persons.  To the extent required pursuant to Section
8.2.6(ii)(g) which sets forth parameters for Permitted Acquisitions, such
adjustment shall be subject to the acquired Consolidated EBITDA (i) having been
audited by an independent certified public accountant for the most recently
ended fiscal year available, or (ii) being supported by a third party due
diligence report delivered by a nationally recognized firm or otherwise in form
and substance satisfactory to the Administrative Agent or such other report as
may be reasonably acceptable to the Administrative Agent, or (iii) being
approved by the Required Lenders.  Any such adjustment to Consolidated EBITDA
shall be made for four (4) fiscal quarters, starting with the fiscal quarter in
which the transaction giving rise to such adjustment was consummated.
 
5

--------------------------------------------------------------------------------



Consolidated EBITDA for any period of determination shall mean, for the Borrower
and its Subsidiaries on a consolidated basis and in accordance with GAAP, an
amount equal to the sum of (a) Consolidated Net Income for such period plus (b)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable for such period,
(iii) depreciation and amortization expense for such period, including, without
limitation, intangible assets, (iv) non-cash stock compensation expense for such
period, (v) other non-recurring non-cash charges for such period (other than any
such non-cash charge (A) to the extent that it represents an accrual or reserve
for potential cash charges in any future period or amortization of a prepaid
cash charge that was paid in a prior period or (B) that relates to the
write-down of current assets (other than inventory) if the revenue from the
transaction generating such current asset increased net income for such period),
(vi) fees and expenses paid in connection with this Agreement and the other Loan
Documents in an aggregate amount not to exceed $1,000,000, and (vii) any
documented non-recurring third-party fees and expenses paid in connection with a
Permitted Acquisitions minus (c) to the extent included in calculating such
Consolidated Net Income, non-cash income or gains for such period.
 
Consolidated Interest Charges for any period, shall mean for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of synthetic lease
obligations with respect to such period.
 
Consolidated Net Income for any period shall mean for the Borrower and its
Subsidiaries on a consolidated basis, net income (or loss) for such period;
provided that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such period, (b) the net income of any Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its organization documents or any agreement,
instrument or Law applicable to such Subsidiary during such period, and (c) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Borrower or a Subsidiary as a dividend or other distribution.
 
Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
 
6

--------------------------------------------------------------------------------



Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
 
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender's share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.
 
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" shall mean, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
7

--------------------------------------------------------------------------------



Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
 
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
 
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
 
Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
 
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
 
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
 
Equity Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries
and Owners; Investment Companies].
 
8

--------------------------------------------------------------------------------



ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Section 4041(e) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any member of the ERISA Group.
 
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.
 
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
 
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.
 
9

--------------------------------------------------------------------------------



Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
 
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
January 27, 2025.
 
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the "Federal Funds Effective Rate" as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the "Federal Funds Effective Rate" for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.



10

--------------------------------------------------------------------------------



Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
 
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
 
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
Foreign Subsidiary shall mean any Subsidiary that is not organized under the
laws of any political subdivision of the United States.
 
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
 
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.
 
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
 
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.
 
Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities  and the Interest Rate Hedge Liabilities.
 
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
 

11

--------------------------------------------------------------------------------



Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases (but not operating leases which based on recent
changes in GAAP are now classified as capital leases) and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than ninety (90) days past due), (vi) any Guaranty of
Indebtedness for borrowed money, (vii) all obligations to pay the deferred
purchase price of property or services (including earn-out obligations but
excluding trade account payable in the ordinary course of business); or (viii)
all Indebtedness of the type referred to in clauses (i) through (vii) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
 
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
 
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].
 
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
 
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.



12

--------------------------------------------------------------------------------



Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).
 
Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to Consolidated Interest Charges of the Loan Parties and
their Subsidiaries, (i) for the four fiscal quarters then ending if such date is
a fiscal quarter end or (ii) for the four fiscal quarters most recently ended if
such date is not a fiscal quarter end.
 
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one, two, three or six Months.  Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans.  Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.
 
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.
 
Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
 
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
 
IRS shall mean the United States Internal Revenue Service.
 
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
 
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.
 
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which both a Loan Party and any Person other than the Loan
Parties and their wholly-owned Subsidiaries holds, directly or indirectly, an
equity interest.
 
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
 


13

--------------------------------------------------------------------------------



Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (a)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes.  The liabilities owing to the
provider of any Lender Provided Foreign Currency Hedge (the “Foreign Currency
Hedge Liabilities”) by any Loan Party that is party to such Lender Provided
Foreign Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.5 [Application of
Proceeds].
 
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes.  The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.5
[Application of Proceeds].
 
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
 
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].



14

--------------------------------------------------------------------------------



Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
 
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
 
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
 
Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
consolidated Indebtedness of the Loan Parties and their Subsidiaries on such
date to (B) Consolidated Adjusted EBITDA (i) for the four fiscal quarters then
ending if such date is a fiscal quarter end or (ii) for the four fiscal quarters
most recently ended if such date is not a fiscal quarter end.
 
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an "Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage.  Notwithstanding the foregoing, if the LIBOR Rate as
determined under any method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement.
 
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.
 
15

--------------------------------------------------------------------------------



LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
 
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
 
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
(other than precautionary financing statements in connection with leases) or
other notice of any of the foregoing (whether or not a lien or other encumbrance
is created or exists at the time of the filing).
 
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement, and any other instruments, certificates or documents
delivered in connection herewith or therewith.
 
Loan Parties shall mean the Borrower and the Guarantors.
 
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
 
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
 
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties and their Subsidiaries taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of the Loan Parties taken as a whole to duly and punctually pay or
perform any of the Obligations as and when due, or (d) impairs materially or
could reasonably be expected to impair materially the ability of the
Administrative Agent on behalf of itself and the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.
 
Material Subsidiary shall mean any Subsidiary (including, without limitation,
any Foreign Subsidiary) that has either (a) total assets with an aggregate book
value that exceeds 5% of the total assets of the Borrower and its Subsidiaries
on a consolidated basis as of the end of the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 8.3 [Reporting Requirements], or (b) total revenues that
exceed 5% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 8.3 [Reporting Requirements].
 
16

--------------------------------------------------------------------------------



Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.


Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.
 
New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Commitments and Added Term Loans].
 
New Tranche of Term Loan Commitments shall have the meaning assigned to that
term in Section 2.11 [Increase in Commitments and Added Term Loans].
 
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
 
Non-Loan Party Subsidiaries shall mean collectively, and Non-Loan Party
Subsidiary shall mean separately, any Subsidiary of Borrower or another Loan
Party which has not joined this Agreement as a Guarantor on the Closing Date or
which has not joined this Agreement as a Guarantor subsequent to the Closing
Date pursuant to a signed Guarantor Joinder in accordance with Section 8.1.11
[Additional Guarantors].
 
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
 
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans,
and in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.
 
NYFRB shall mean the Federal Reserve Bank of New York.
 
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iii) any Other
Lender Provided Financial Service Product.  Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.
 
17

--------------------------------------------------------------------------------



Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
 
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
 
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, or (f) cash management, including controlled disbursement,
accounts or services.
 
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
 
Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.
 
18

--------------------------------------------------------------------------------



Participant has the meaning specified in Section 11.8.4 [Participations].
 
Participant Register shall have the meaning specified in Section 11.8.4
[Participations].
 
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
 
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
 
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.
 
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
 
Permitted Acquisition shall have the meaning in Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions].
 
19

--------------------------------------------------------------------------------



Permitted Investments shall mean:





(i)

direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
    (ii)
commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;     (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor's on the date of acquisition;    
(iv)
money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)‑(iii) above; and     (v)
investments made under the Cash Management Agreements or under cash management
agreements with any other Lenders.    
Permitted Liens shall mean:
    (i)
Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;     (ii) Pledges or
deposits made in the ordinary course of business to secure payment of workmen's
compensation, or to participate in any fund in connection with workmen's
compensation, unemployment insurance, old-age pensions or other social security
programs;     (iii)

Liens of mechanics, materialmen, warehousemen, carriers, or other like Liens,
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
 
(iv)

Good-faith pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for Hedge Liabilities or margining related to
commodities hedges) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
    (v)

Encumbrances consisting of zoning restrictions, easements or other restrictions
on the use of real property, none of which materially impairs the use of such
property or the value thereof, and none of which is violated in any material
respect by existing or proposed structures or land use;
    (vi)
Liens, security interests and mortgages in favor of the Administrative Agent for
the benefit of the Lenders and their Affiliates securing the Obligations
(including Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Services Obligations);


20

--------------------------------------------------------------------------------



(vii)

Any Lien existing on the date of this Agreement and described on Schedule 1.1(P)
and any replacement, extension or renewal of such Lien, provided that the
original principal amount secured thereby is not hereafter increased, and no
additional assets become subject to such Lien;
    (viii) Any Liens which secure capital leases permitted under Section 8.2.1
hereof and are limited to the assets subject to such leases;     (ix) Purchase
Money Security Interests; provided that (i) the aggregate amount of loans and
deferred payments secured by such Purchase Money Security Interests shall not
exceed $10,000,000 in the aggregate (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and (ii) such Liens shall be limited to the assets acquired
with such purchase money financing;     (x)
Any Lien existing on any property or asset at the time such property or asset is
acquired by any Non-Loan Party Subsidiary or existing on any property or asset
of any Person that becomes a Non-Loan Party Subsidiary after the date hereof
existing at the time such Person becomes a Non-Loan Party Subsidiary; provided,
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Non-Loan Party Subsidiary, as the case may
be, (ii) such Lien shall not apply to any other property or asset of any
Non-Loan Party Subsidiary other than proceeds of the property or asset subject
to such Lien at the time of such acquisition or such Person becoming a Non-Loan
Party Subsidiary, (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Non-Loan Party Subsidiary, as the case may be, and refinancing, extensions,
renewals and replacements thereof so long as the principal amount of such
refinancing, extensions, renewals and replacements does not exceed the principal
amount of the obligations being refinanced, extended, renewed or replaced (plus
any accrued but unpaid interest and premium or penalty payable by the terms of
such obligation thereon and reasonable fees and expenses associated therewith);
and (iv) the aggregate of all amounts secured by such Liens shall not exceed
$5,000,000;     (xi) Liens of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection; and Liens in
favor of a bank or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;     (xii)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;  
  (xiii)
Liens in favor of the United States or any state thereof, or any agency
instrumentality or political subdivision of any of the foregoing, to secure
partial, progress, advance or other payments or performance pursuant to the
provisions of any contract or statute, to the extent not constituting
Indebtedness;



21

--------------------------------------------------------------------------------



(xiv)         The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:


 
(1)

claims or Liens for taxes, assessments or charges due and payable and subject to
interest or penalty; provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;
 
 
 
 
(2)

claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;
 
 
 
 
(3)

claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or
 
 
 
 
(4)

Liens resulting from final judgments or orders described in Section 9.1.7 [Final
Judgments or Orders] to the extent not constituting an Event of Default under
Section 9.1.7 [Final Judgments or Orders].

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
 
PNC shall mean PNC Bank, National Association, its successors and assigns.
 
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
 
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
 
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
 
22

--------------------------------------------------------------------------------



Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
 
PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
 
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
 
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
 
Ratable Share shall mean:
 
(i)            with respect to a Lender's obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
and receive payments, interest, and fees related thereto, the proportion that
such Lender's Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided however that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.
 
(ii)           with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender's Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, "Ratable Share" shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender's
Commitment) represented by such Lender's Commitment.
 
23

--------------------------------------------------------------------------------



Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
 
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
 
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
 
Required Lenders shall mean



 
(A)

If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender),
        (B) If there exists exactly three (3) Lenders, two (2) of the Lenders
(other than any Defaulting Lender), and         (C) If there exist more than
three (3) Lenders, Lenders (other than any Defaulting Lender) having more than
50% of the sum of the aggregate amount of the Revolving Credit Commitments of
the Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

  
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
 
Restricted Investments shall mean all of the following with respect to any
Non-Loan Party Subsidiaries:  (i) investments or contributions by any of the
Loan Parties directly or indirectly in or to the capital of or other payments to
or for the benefit of such Non-Loan Party Subsidiary, (ii) loans by any of the
Loan Parties directly or indirectly to such Non-Loan Party Subsidiary, (iii)
guaranties by any of the Loan Parties directly or indirectly of the obligations
of such Non-Loan Party Subsidiary, or (iv) other obligations, contingent or
otherwise, of any of the Loan Parties to or for the benefit of such Non-Loan
Party Subsidiary.
 

24

--------------------------------------------------------------------------------



Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
 
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].
 
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
 
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
 
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
 
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
 
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
 
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
25

--------------------------------------------------------------------------------



Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
 
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
 
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
 
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
 
Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or  (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
 
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.
 
Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $10,000,000.
 
Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.
 
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
 
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
 
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
 
26

--------------------------------------------------------------------------------



Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
 
UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
 
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
 
Withholding Agent shall mean any Loan Party and the Administrative Agent.
 
Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2            Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation"; (ii) the words "hereof," "herein," "hereunder,"
"hereto" and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.
 
27

--------------------------------------------------------------------------------



1.3               Accounting Principles; Changes in GAAP.  Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements]. 
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in Section
8.2 of this Agreement, any related definition and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrower and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent.
 
1.4            LIBOR Notification.  Section 4.4.4 [Successor LIBOR Rate Index]
of this Agreement provides a mechanism for determining an alternative rate of
interest in the event that the London interbank offered rate is no longer
available or in certain other circumstances. The Administrative Agent does not
warrant or accept any responsibility for and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of "LIBOR Rate"
or with respect to any alternative or successor rate thereto, or replacement
rate therefor.
 
1.5              Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s Laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.
 
28

--------------------------------------------------------------------------------



2.            REVOLVING CREDIT AND SWING LOAN FACILITIES
 
2.1              Revolving Credit Commitments.
 
  2.1.1             Revolving Credit Loans.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Revolving Credit Loans to the Borrower at
any time or from time to time on or after the date hereof to the Expiration
Date; provided that after giving effect to each such Loan (i) the aggregate
amount of Revolving Credit Loans from such Lender shall not exceed such Lender's
Revolving Credit Commitment minus such Lender's Ratable Share of the outstanding
Swing Loans and Letter of Credit Obligations and (ii) the Revolving Facility
Usage shall not exceed the Revolving Credit Commitments.  Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.
 
  2.1.2            Swing Loan Commitment.  Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans (the "Swing Loans") to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of the Swing Loan Commitment, provided
that after giving effect to such Loan, the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders.  Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.
 
2.2             Nature of Lenders' Obligations with Respect to Revolving Credit
Loans.  Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests;
Swing Loan Requests] in accordance with its Ratable Share.  The aggregate of
each Lender's Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.
 
2.3              Commitment Fees.  Accruing from the date hereof until the
Expiration Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Ratable Share, a nonrefundable
commitment fee (the "Commitment Fee") equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) multiplied by the daily difference between the amount
of (i) the Revolving Credit Commitments and (ii) the Revolving Facility Usage
(provided however, that solely in connection with determining the share of each
Lender in the Commitment Fee, the Revolving Facility Usage with respect to the
portion of the Commitment Fee allocated to PNC shall include the full amount of
the outstanding Swing Loans, and with respect to the portion of the Commitment
Fee allocated by the Administrative Agent to all of the Lenders other than PNC,
such portion of the Commitment Fee shall be calculated (according to each such
Lender's Ratable Share) as if the Revolving Facility Usage excludes the
outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.  Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.
 

29

--------------------------------------------------------------------------------

2.4             Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than three (3) Business Days'
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders.  Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.  Any such reduction or termination
shall be accompanied by prepayment of the Notes, together with outstanding
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof) to
the extent necessary to cause the aggregate Revolving Facility Usage after
giving effect to such prepayments to be equal to or less than the Revolving
Credit Commitments as so reduced or terminated.  Any notice to reduce the
Revolving Credit Commitments under this Section 2.4 shall be irrevocable.
 
2.5             Revolving Credit Loan Requests; Swing Loan Requests.
 
  2.5.1            Revolving Credit Loan Requests.  Except as otherwise provided
herein, the Borrower may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans; and (ii) the same Business Day of the proposed Borrowing
Date with respect to the making of a Revolving Credit Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile,
email or telex in such form (each, a "Loan Request"), it being understood that
the Administrative Agent may rely on the authority of any individual making such
a telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $100,000 and not less
than $500,000 for each Borrowing Tranche under the Base Rate Option.
 
30

--------------------------------------------------------------------------------





  2.5.2            Swing Loan Requests.  Except as otherwise provided herein,
the Borrower may from time to time prior to the Expiration Date request the
Swing Loan Lender to make Swing Loans by delivery to the Swing Loan Lender not
later than 12:00 noon on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a "Swing Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.
 
2.6                Making Revolving Credit Loans and Swing Loans; Presumptions
by the Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to
Repay Swing Loans.
 
  2.6.1            Making Revolving Credit Loans.  The Administrative Agent
shall, promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.2 [Nature
of Lenders' Obligations with Respect to Revolving Credit Loans].  Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].
 
  2.6.2            Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Loan that such Lender will not make available to the
Administrative Agent such Lender's share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option.  If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender's
Loan.  Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.


31

--------------------------------------------------------------------------------

 
  2.6.3           Making Swing Loans.  So long as PNC elects to make Swing
Loans, PNC shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.5.2 [Swing Loan Requests], fund such Swing Loan to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
4:00 p.m. on the Borrowing Date.
 
  2.6.4            Repayment of Revolving Credit Loans.  The Borrower shall
repay the Revolving Credit Loans together with all outstanding interest thereon
on the Expiration Date.
 
  2.6.5            Borrowings to Repay Swing Loans.  PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations.  Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision.  PNC
shall provide notice to the Lenders (which may be telephonic or written notice
by letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.
 
  2.6.6            Swing Loans Under Cash Management Agreements.  In addition to
making Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making
Swing Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower's deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Borrower's accounts which are subject to the provisions of the Cash Management
Agreements.  Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence and continuance of an Event of Default and so long as such shall
continue to exist, or, unless consented to by the Required Lenders, a Potential
Default and so long as such shall continue to exist, (v) if not repaid by the
Borrower in accordance with the provisions of the Cash Management Agreements, be
subject to each Lender's obligation pursuant to Section 2.6.5 [Borrowings to
Repay Swing Loans], and (vi) except as provided in the foregoing subsections (i)
through (v), be subject to all of the terms and conditions of this Section 2.


32

--------------------------------------------------------------------------------

 
2.7              Notes.  The Obligation of the Borrower to repay the aggregate
unpaid principal amount of the Revolving Credit Loans and Swing Loans made to it
by each Lender, together with interest thereon, shall be evidenced by a
revolving credit Note and a swing Note, dated the Closing Date payable to the
order of such Lender in a face amount equal to the Revolving Credit Commitment
or Swing Loan Commitment, as applicable, of such Lender.
 
2.8             Use of Proceeds.  The proceeds of the Loans shall be used to
fund ongoing working capital and capital expenditures and for other general
corporate purposes, including acquisitions.
 
2.9              Letter of Credit Subfacility.
 
 2.9.1             Issuance of Letters of Credit.  The Borrower or any Loan
Party may at any time prior to the Expiration Date request the issuance of a
letter of credit (each a "Letter of Credit") for its own account or the account
of another Loan Party or any Subsidiary, or the amendment or extension of an
existing Letter of Credit, by delivering or transmitting electronically, or
having such other Loan Party deliver or transmit electronically to the Issuing
Lender (with a copy to the Administrative Agent) a completed application for
letter of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing Lender may specify from time to time by no later than
10:00 a.m. at least five (5) Business Days, or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of issuance. 
The Borrower or any Loan Party shall authorize and direct the Issuing Lender to
name the Borrower or any Loan Party or any Subsidiary as the “Applicant” or
“Account Party” of each Letter of Credit.  Promptly after receipt of any letter
of credit application, the Issuing Lender shall confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit application and if not, such Issuing Lender will
provide the Administrative Agent with a copy thereof.
 
2.9.1.1          Unless the Issuing Lender has received notice from any Lender,
the Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9, the Issuing Lender or any of the Issuing
Lender's Affiliates will issue the proposed Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (A) have a
maximum maturity of twelve (12) months from the date of issuance, and (B) in no
event expire later than the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$10,000,000 (the "Letter of Credit Sublimit") or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments.  Each request
by the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit.  Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
33

--------------------------------------------------------------------------------



2.9.1.2                  Notwithstanding Section 2.9.1.1, the Issuing Lender
shall not be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Official Body or arbitrator shall by its terms
purport to enjoin or restrain the Issuing Lender from issuing the Letter of
Credit, or any Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Official Body with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
the Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of the Issuing Lender
applicable to letters of credit generally.
 
  2.9.2            Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the "Letter
of Credit Fee") equal to the Applicable Letter of Credit Fee Rate on the daily
amount available to be drawn under each Letter of Credit, and (ii) to the
Issuing Lender for its own account a fronting fee equal to 0.125% per annum on
the daily amount available to be drawn under each Letter of Credit.  All Letter
of Credit Fees and fronting fees shall be computed on the basis of a year of 360
days and actual days elapsed and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit.  The Borrower shall
also pay to the Issuing Lender for the Issuing Lender's sole account the Issuing
Lender's then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.
 
  2.9.3            Disbursements, Reimbursement.  Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
 
34

--------------------------------------------------------------------------------



2.9.3.1                 In the event of any request for a drawing under a Letter
of Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof.  Provided
that it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
"Reimbursement Obligation") the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a "Drawing Date") by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender.  In the event the Borrower fails to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and the Borrower shall be deemed to
have requested that Revolving Credit Loans be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements.  Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
2.9.3.2                 Each Lender shall upon any notice pursuant to
Section 2.9.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in immediately available funds equal to its Ratable
Share of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have
made a Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount.  If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender's Ratable
Share of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender's obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three (3)
days following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Drawing Date.  The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
 
2.9.3.3                  With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrower's failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the Issuing Lender a
borrowing (each a "Letter of Credit Borrowing") in the amount of such drawing. 
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option.  Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.
 
35

--------------------------------------------------------------------------------



         2.9.4             Repayment of Participation Advances.
 
2.9.4.1                  Upon (and only upon) receipt by the Administrative
Agent for the account of the Issuing Lender of immediately available funds from
the Borrower (i) in reimbursement of any payment made by the Issuing Lender
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender's Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.
 
2.9.4.2                  If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.
 
  2.9.5           Documentation.  Each Loan Party agrees to be bound by the
terms of the Issuing Lender's application and agreement for letters of credit
and the Issuing Lender's written regulations and customary practices relating to
letters of credit, though such interpretation may be different from such Loan
Party's own.  In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern.  It is understood and agreed
that, except in the case of gross negligence or willful misconduct, the Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
  2.9.6            Determinations to Honor Drawing Requests.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit.
 
36

--------------------------------------------------------------------------------



  2.9.7            Nature of Participation and Reimbursement Obligations.  Each
Lender's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:



 
(i)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the Issuing Lender or any of its Affiliates, the Borrower or
any other Person for any reason whatsoever, or which any Loan Party may have
against the Issuing Lender or any of its Affiliates, any Lender or any other
Person for any reason whatsoever;
        (ii) the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];         (iii)
any lack of validity or enforceability of any Letter of Credit;         (iv)
any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);         (v)
the lack of power or authority of any signer of (or any defect in or forgery of
any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;         (vi)
payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

         

37

--------------------------------------------------------------------------------



 
(vii)

the solvency of, or any acts or omissions by, any beneficiary of any Letter of
Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;
        (viii)
any failure by the Issuing Lender or any of its Affiliates to issue any Letter
of Credit in the form requested by any Loan Party, unless the Issuing Lender has
received written notice from such Loan Party of such failure within three
Business Days after the Issuing Lender shall have furnished such Loan Party and
the Administrative Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;  
      (ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;         (x)
any breach of this Agreement or any other Loan Document by any party thereto;  
      (xi)
the occurrence or continuance of an Insolvency Proceeding with respect to any
Loan Party;    
  (xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;         (xiii) the fact that the Expiration Date
shall have passed or this Agreement or the Commitments hereunder shall have been
terminated; and         (xiv)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing.



  2.9.8            Indemnity.  The Borrower hereby agrees to protect, indemnify,
pay and save harmless the Issuing Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Lender or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of the
gross negligence or willful misconduct of the Issuing Lender as determined by a
final non-appealable judgment of a court of competent jurisdiction.
 
  2.9.9            Liability for Acts and Omissions.  As between any Loan Party
and the Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Lender shall not
be responsible for any of the following, including any losses or damages to any
Loan Party or other Person or property relating therefrom:  (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the
Issuing Lender or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender's or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender's gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys' fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.
 
38

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
 
39

--------------------------------------------------------------------------------



In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
 
              2.9.10                          Issuing Lender Reporting
Requirements.  Each Issuing Lender shall, on the first Business Day of each
month, provide to Administrative Agent and Borrower a schedule of the Letters of
Credit issued by it, in form and substance satisfactory to Administrative Agent,
showing the date of issuance of each Letter of Credit, the account party, the
original face amount (if any), and the expiration date of any Letter of Credit
outstanding at any time during the preceding month, and any other information
relating to such Letter of Credit that the Administrative Agent may request.
 
2.10            Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


 
(i)

fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
 
 
 
 
(ii)
the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
 
 
 
 
 
(iii)

if any Swing Loans are outstanding or any Letter of Credit Obligations exist at
the time such Lender becomes a Defaulting Lender, then:
 
 
 
 
(a)
all or any part of the outstanding Swing Loans and Letter of Credit Obligations
of such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Ratable Shares but only to the extent that
(x) the Revolving Facility Usage does not exceed the total of all non-Defaulting
Lenders' Revolving Credit Commitments, and (y) no Potential Default or Event of
Default has occurred and is continuing at such time;
 
 
 
 
(b)

if the reallocation described in clause (a) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such outstanding Swing Loans, and
(y) second, cash collateralize for the benefit of the Issuing Lender the
Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;



         

40

--------------------------------------------------------------------------------



 
(c)
if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's Letter of
Credit Obligations during the period such Defaulting Lender's Letter of Credit
Obligations are cash collateralized;
 
 
 
 
 
(d)

if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and
 
 
 
 
(e)

if all or any portion of such Defaulting Lender's Letter of Credit Obligations
are neither reallocated nor cash collateralized pursuant to clause (a) or
(b) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all Letter of Credit Fees payable under
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations shall be payable to the Issuing Lender (and not to
such Defaulting Lender) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and
 
 
 
 
(iv)

so long as such Lender is a Defaulting Lender, PNC shall not be required to fund
any Swing Loans and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the Issuing Lender is satisfied that the
related exposure and the Defaulting Lender's then outstanding Letter of Credit
Obligations will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.10(iii), and participating interests in any newly
made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).



If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
 
41

--------------------------------------------------------------------------------



2.11                Increase in Commitments and Added Term Loans.



(i) Increasing Lenders and New Lenders.  The Borrower may, at any time following
the Closing Date, request that (1) the current Lenders increase their Revolving
Credit Commitments, (2) one or more new lenders (each a "New Lender") join this
Agreement and provide a Revolving Credit Commitment hereunder, or (3) the
current Lenders and/or one or more New Lenders join this Agreement and provide
one or more tranches of term loans (the “Added Term Loans”), subject to the
following terms and conditions (any current Lender which elects to increase its
Revolving Credit Commitment or provide an Added Term Loan, as applicable, shall
be referred to as an “Increasing Lender”):



(a) No Obligation to Increase.  No current Lender shall be obligated to (x)
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender, or (y) provide Added Term Loans and any Added Term Loans
provided by any current Lender shall be in the sole discretion of such current
Lender.



(b) 
Defaults.  There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase.



(c) Maximum Amount of Increases and Aggregate Credit Commitments.  The Borrower
may request separate increases of the Revolving Credit Commitments or
incurrences of Added Term Loans issued pursuant to this Section (the “New
Tranche of Term Loan Commitments”), so long as after giving effect to such
increase or incurrences, the sum of the total aggregate increase to the
Revolving Credit Commitments plus the total aggregate of New Tranche of Term
Loan Commitments does not exceed $200,000,000, with the total aggregate of all
Commitments hereunder (including New Tranche of Term Loan Commitments) not to
exceed $300,000,000.



(d) Minimum Revolving Credit Commitments.  After giving effect to such increase,
the amount of the Revolving Credit Commitments provided by each of the New
Lenders and each of the Increasing Lenders shall be at least $20,000,000.



(e) Terms of Added Term Loans.  (i) the Added Term Loans (x) shall rank pari
passu in right of payment with the Revolving Credit Loans under this Agreement,
(y) shall not mature earlier than the Expiration Date, and (z) shall have an
amortization schedule and interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and prepayment premiums as determined by the Borrower, the
Administrative Agent and the lenders providing the Added Term Loans; and (ii)
each New Tranche of Term Loan Commitments shall be in the minimum amount of
$20,000,000.


 (ii)  Requirements for Increase in Commitments and Added Term Loans.         
(a) 
Resolutions; Opinion.  The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment or incurrence of Added Term Loans
has been approved by such Loan Parties, and (2) an opinion of counsel addressed
to the Administrative Agent and the Lenders addressing the authorization and
execution of the new Loan Documents by, and enforceability of the new Loan
Documents against, the Loan Parties.




42

--------------------------------------------------------------------------------



 
(b)

Notes.  The Borrower shall (if requested by a Lender) execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note or term note
reflecting the new amount of such Increasing Lender's Revolving Credit
Commitment or New Tranche of Term Loan Commitment, as applicable, after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note or term note reflecting the amount of such New Lender's Revolving Credit
Commitment or New Tranche of Term Loan Commitment.
 
 
 
 
(c)

Approval of New Lenders.  Any New Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed.
 
 
 
 
(d)

Increasing Lenders.  Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment or provide a New Tranche of Term Loan
Commitment pursuant to an acknowledgement in a form acceptable to the
Administrative Agent, signed by it and the Borrower and delivered to the
Administrative Agent at least five (5) days before the effective date of such
increase.
 
 
 
 
(e)

New Lenders--Joinder.  Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment or New Tranche of Term Loan Commitment in the amount
set forth in such lender joinder.
 
 
 
  (f)
Amendment.  Added Term Loans shall be effected by an amendment to this Agreement
setting forth the terms of the Added Term Loans executed by (x) the
Administrative Agent, (y) each Lender or New Lender agreeing to provide any
portion of such Added Term Loan, and (z) the Loan Parties, as reaffirmations of
the Loan Documents executed by the Loan Parties, in each case in form and
substance reasonably satisfactory to the Administrative Agent.  Such amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.11.       (iii) Treatment of Outstanding Loans
and Letters of Credit.         (a)
Repayment of Outstanding Loans; Borrowing of New Loans.  On the on the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower's indemnity obligations under Section 5.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.11.



43

--------------------------------------------------------------------------------



(b)            Outstanding Letters of Credit. Repayment of Outstanding Loans;
Borrowing of New Loans.  On the effective date of such increase, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
 
3.            [RESERVED]
 
        3.1            3.2            4.            INTEREST RATES
 
4.1            Interest Rate Options.  The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Loans as selected by
it from the Base Rate Option or LIBOR Rate Option set forth below applicable to
the Loans, it being understood that, subject to the provisions of this
Agreement, the Borrower may select different Interest Rate Options and different
Interest Periods to apply simultaneously to the Loans comprising different
Borrowing Tranches and may convert to or renew one or more Interest Rate Options
with respect to all or any portion of the Loans comprising any Borrowing
Tranche; provided that there shall not be at any one time outstanding more than
eight (8) Borrowing Tranches in the aggregate among all of the Loans and
provided further that if an Event of Default or Potential Default exists and is
continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion.  If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender's highest lawful rate, the rate of interest on
such Lender's Loan shall be limited to such Lender's highest lawful rate.
 
  4.1.1            Revolving Credit Interest Rate Options; Swing Line Interest
Rate.  The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans:
 
(i)            Revolving Credit Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
 
(ii)             Revolving Credit LIBOR Rate Option:  A rate per annum (computed
on the basis of a year of 360 days and actual days elapsed) equal to the LIBOR
Rate as determined for each applicable Interest Period plus the Applicable
Margin.
 
Subject to Section 4.3 [Interest After Default] and except for Swing Loans made
in accordance with the provisions of Cash Management Agreements to which the
LIBOR Rate Options shall apply, only the Base Rate Option applicable to
Revolving Credit Loans shall apply to the Swing Loans.
 
44

--------------------------------------------------------------------------------





          4.1.2              Rate Quotations.  The Borrower may call the
Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.
 
4.2            Interest Periods.  At any time when the Borrower shall select,
convert to or renew a LIBOR Rate Option, the Borrower shall notify the
Administrative Agent thereof at least three (3) Business Days prior to the
effective date of such LIBOR Rate Option by delivering a Loan Request.  The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply.  Notwithstanding the preceding sentence, the following provisions
shall apply to any selection of, renewal of, or conversion to a LIBOR Rate
Option:
 
  4.2.1              Amount of Borrowing Tranche.  Each Borrowing Tranche of
Loans under the LIBOR Rate Option shall be in integral multiples of, and not
less than, the respective amounts set forth in Section 2.5.1 [Revolving Credit
Loan Requests]; and
 
  4.2.2              Renewals.  In the case of the renewal of a LIBOR Rate
Option at the end of an Interest Period, the first day of the new Interest
Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.
 
4.3            Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:
 
  4.3.1              Letter of Credit Fees, Interest Rate.  The Letter of Credit
Fees and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
 
  4.3.2              Other Obligations.  Each other Obligation hereunder if not
paid when due shall bear interest at a rate per annum equal to the sum of the
rate of interest applicable to Revolving Credit Loans under the Base Rate Option
plus an additional 2.0% per annum from the time such Obligation becomes due and
payable and until it is Paid In Full; and
 
  4.3.3              Acknowledgment.  The Borrower acknowledges that the
increase in rates referred to in this Section 4.3 reflects, among other things,
the fact that such Loans or other amounts have become a substantially greater
risk given their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.
 
45

--------------------------------------------------------------------------------



4.4                LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.
 
  4.4.1              Unascertainable.  If on any date on which a LIBOR Rate
would otherwise be determined, the Administrative Agent shall have determined
that:
 
(i)            adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or
 
(ii)            a contingency has occurred which materially and adversely
affects the London interbank eurodollar market relating to the LIBOR Rate,
 
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
 
  4.4.2              Illegality; Increased Costs; Deposits Not Available.  If at
any time any Lender shall have determined that:
 
(i)            the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
 
(ii)            such LIBOR Rate Option will not adequately and fairly reflect
the cost to such Lender of the establishment or maintenance of any such Loan, or
 
(iii)          after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market,
 
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
 

  4.4.3             Administrative Agent's and Lender's Rights.  In the case of
any event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower. 
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a LIBOR Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrower, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans.  If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments].  Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
 
46

--------------------------------------------------------------------------------



  4.4.4              Successor LIBOR Rate Index.
 
(i)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, if the Administrative Agent determines
that a Benchmark Transition Event or an Early Opt-in Event has occurred, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBOR Rate with a Benchmark Replacement; and any such amendment will become
effective at 5:00 p.m. New York City time on the fifth (5th) Business Day after
the Administrative Agent has provided such proposed amendment to all Lenders, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders.
Until the Benchmark Replacement is effective, each advance, conversion and
renewal of a Loan under the LIBOR Rate Option will continue to bear interest
with reference to the LIBOR Rate; provided however, during a Benchmark
Unavailability Period (i) any pending selection of, conversion to or renewal of
a Loan bearing interest under the LIBOR Rate Option that has not yet gone into
effect shall be deemed to be a selection of, conversion to or renewal of the
Base Rate Option with respect to such Loan, (ii) all outstanding Loans bearing
interest under the LIBOR Rate Option shall automatically be converted to the
Base Rate Option at the expiration of the existing Interest Period (or sooner,
if Administrative Agent cannot continue to lawfully maintain such affected Loan
under the LIBOR Rate Option) and (iii) the component of the Base Rate based upon
the LIBOR Rate will not be used in any determination of the Base Rate.
 
(ii)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
 
(iii)        Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
the implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
4.4.4 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.4.4.
 
47

--------------------------------------------------------------------------------





(iv)            Certain Defined Terms. As used in this Section 4.4.4:
 


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable  Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the LIBOR Rate for U.S. dollar-denominated credit facilities
at such time and (b) which may also reflect adjustments to account for (i) the
effects of the transition from the LIBOR Rate to the Benchmark Replacement and
(ii) yield- or risk-based differences between the LIBOR Rate and the Benchmark
Replacement.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
reasonably determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).


48

--------------------------------------------------------------------------------





“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:


(1)            in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or
(2)            in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(1)            a public statement or publication of information by or on behalf
of the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;
(2)            a public statement or publication of information by a
Governmental Authority having jurisdiction over the Administrative Agent, the
regulatory supervisor for the administrator of the LIBOR Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBOR Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Rate or a court or an entity with similar insolvency
or resolution authority over the administrator for the LIBOR Rate, which states
that the administrator of the LIBOR Rate has ceased or will cease to provide the
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; or
(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Administrative Agent announcing that the
LIBOR Rate is no longer representative.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
4.4.4 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 4.4.4.


“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 4.4.4, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate.


49

--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


4.5            Selection of Interest Rate Options.  If the Borrower fails to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, commencing upon the last day of
the existing Interest Period.
 
5.            PAYMENTS
 
5.1            Payments.  All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders.  The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement.
 
5.2            Pro Rata Treatment of Lenders.  Each borrowing of Revolving
Credit Loans shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent's Fee and the Issuing Lender's fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent's and Lender's Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].
 
50

--------------------------------------------------------------------------------



5.3            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff, counterclaim or banker's lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender's receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than the pro-rata share of
the amount such Lender is entitled thereto, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
 
(ii)            the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
5.4            Presumptions by Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
51

--------------------------------------------------------------------------------



5.5            Interest Payment Dates.  Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment Date. 
Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period.  Interest on mandatory prepayments of principal under
Section 5.7 [Mandatory Prepayments] shall be due on the date such mandatory
prepayment is due.  Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).
 
5.6                Voluntary Prepayments.
 
  5.6.1            Right to Prepay.  The Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8[Increased Costs] and Section 5.10 [Indemnity]).  Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:


 
(w)

the date, which shall be a Business Day, on which the proposed prepayment is to
be made;
 
 
 
 
(x)

a statement indicating the application of the prepayment between the Revolving
Credit Loans and Swing Loans;
 
 
 
 
(y)

a statement indicating the application of the prepayment between Loans to which
the Base Rate Option applies and Loans to which the LIBOR Rate Option applies;
and
 
 
 
 
(z)

the total principal amount of such prepayment, which shall not be less than the
lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing Loan
or $1,000,000 for any Revolving Credit Loan.


All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  Except as provided
in Section 4.4.3 [Administrative Agent's and Lender's Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies.  Any prepayment hereunder shall be subject to the Borrower's Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].
 
  5.6.2            Replacement of a Lender.  In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrower to
pay any Indemnified Taxes or additional amount to any Lender or any Official
Body for the account of any Lender pursuant to Section 5.9 [Taxes], (iii) is a
Defaulting Lender, (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision), or (v) is a Non-Consenting Lender
referred to in Section 11.1 [Modifications, Amendments or Waivers], then in any
such event the Borrower may, at its sole expense, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
 
52

--------------------------------------------------------------------------------



 
(i)

the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

 
 
 
 
(ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and Participation Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 5.10 [Indemnity]) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
 
 
 
(iii)

in the case of any such assignment resulting from a claim for compensation under
Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and
 
 
 
 
(iv)

such assignment does not conflict with applicable Law.

         

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
5.6.3            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 5.8 [Increased Costs], or the Borrower is or
will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to Section
5.9 [Taxes], then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
5.7                 [Reserved].
 
  5.7.1                5.7.2                      5.8            Increased
Costs.


53

--------------------------------------------------------------------------------



  5.8.1            Increased Costs Generally.  If any Change in Law shall:
 
(i)              impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
 
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)              impose on any Lender, the Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon the written (which includes by email) request of
such Lender, the Issuing Lender or other Recipient, the Borrower will pay to
such Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
  5.8.2            Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender's or the Issuing Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's or the
Issuing Lender's capital or on the capital of such Lender's or the Issuing
Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender's or the Issuing Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the Issuing Lender's policies and the policies of such Lender's or the Issuing
Lender's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or the Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender's or the Issuing Lender's holding company for any
such reduction suffered.
 
54

--------------------------------------------------------------------------------



  5.8.3           Certificates for Reimbursement; Repayment of Outstanding
Loans; Borrowing of New Loans.  A certificate of a Lender or the Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Lender or its holding company, as the case may be, as specified in
Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.


  5.8.4            Delay in Requests.  Failure or delay on the part of any
Lender or the Issuing Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's or the Issuing Lender's right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
5.9                Taxes.
 
  5.9.1              Issuing Lender.  For purposes of this Section 5.9, the term
"Lender" includes the Issuing Lender and the term "applicable Law" includes
FATCA.
 
  5.9.2            Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
without deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
  5.9.3              Payment of Other Taxes by the Loan Parties.  The Loan
Parties shall timely pay to the relevant Official Body in accordance with
applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
 
  5.9.4           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
written (which includes by email) demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
55

--------------------------------------------------------------------------------





  5.9.5            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender's failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].
 
  5.9.6            Evidence of Payments.  As soon as practicable after any
payment of Taxes by any Loan Party to an Official Body pursuant to this Section
5.9 [Taxes], such Loan Party, upon request of the Administrative Agent, shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
          5.9.7             Status of Lenders.
 
(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
56

--------------------------------------------------------------------------------



 
(ii)

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower,
 
 
 
 
(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
 
 
 
(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

        



 
(i) 

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;
 
 
 
 
 (ii)

executed originals of IRS Form W-8ECI;
 
 
 
 
 (iii) 

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or
 
 
 
 
 (iv)

 to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or Exhibit
5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

 
57

--------------------------------------------------------------------------------



(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
  5.9.8            Treatment of Certain Refunds.  If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 5.9
[Taxes] (including by the payment of additional amounts pursuant to this Section
5.9 [Taxes]), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
 
58

--------------------------------------------------------------------------------



  5.9.9            Survival.  Each party's obligations under this Section 5.9
[Taxes] shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.
 
5.10            Indemnity.  In addition to the compensation or payments required
by Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:


 
(i)
payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or
 
 
 
 
(ii)
attempt by the Borrower to revoke (expressly, by later inconsistent notices or
otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments].

 
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
 
5.11            Settlement Date Procedures.  In order to minimize the transfer
of funds between the Lenders and the Administrative Agent, the Borrower may
borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as provided
in Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates.  The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a "Required Share").  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day.  These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender's Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.
 
59

--------------------------------------------------------------------------------





6.            REPRESENTATIONS AND WARRANTIES
 
6.1            Representations and Warranties.  The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:
 
  6.1.1            Organization and Qualification; Power and Authority;
Compliance With Laws; Title to Properties; Event of Default.  Each Loan Party
and each Subsidiary of each Loan Party (i) is a corporation, partnership or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (ii) has the lawful power to
own or lease its properties and to engage in the business it presently conducts
or proposes to conduct, (iii) is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, (iv)
has full power to enter into, execute, deliver and carry out this Agreement and
the other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part, (v) is in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.14 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change, and (vi) has good and marketable title to
or valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances except Permitted
Liens.  No Event of Default or Potential Default exists or is continuing.
 
  6.1.2            Subsidiaries and Owners; Investment Companies.  To the extent
one is required to be provided and the Borrower is not otherwise exempt, the
Certificate of Beneficial Ownership executed and delivered to Administrative
Agent and Lenders on or prior to the date of this Agreement, as updated from
time to time in accordance with this Agreement, is accurate, complete and
correct as of the date hereof and as of the date any such update is delivered. 
The Borrower acknowledges and agrees that any Certificate of Beneficial
Ownership it may provide is one of the Loan Documents.  Schedule 6.1.2 states
(i) the name of each Loan Party’s Subsidiaries, the jurisdiction of organization
of each Loan Party and each of its Subsidiaries, and the amount, percentage and
type of such Loan Party’s equity interests in such Subsidiary (the "Subsidiary
Equity Interests"), and (ii) any options, warrants or other rights outstanding
to purchase any such equity interests referred to in clause (i) (collectively
the "Equity Interests").  The Borrower and each Subsidiary of the Borrower has
good and marketable title to all of the Subsidiary Equity Interests it purports
to own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable.  None of the
Loan Parties or Subsidiaries of any Loan Party is an "investment company"
registered or required to be registered under the Investment Company Act of 1940
or under the "control" of an "investment company" as such terms are defined in
the Investment Company Act of 1940 and shall not become such an "investment
company" or under such "control."
 
60

--------------------------------------------------------------------------------



6.1.3            Validity and Binding Effect.  This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity.
 
6.1.4            No Conflict; Material Agreements; Consents.  Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject in each case the breach of which is reasonably likely to
result in a Material Adverse Change, or result in the creation or enforcement of
any Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Loan Party or any of its Subsidiaries (other than Liens granted
under the Loan Documents).  There is no default by a Loan Party under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
reasonably be expected to result in a Material Adverse Change.  No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents other than those which have been obtained
and are in full force and effect.
 
6.1.5            Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which are reasonably likely to be adversely determined,
and if adversely determined, whether individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change.  None of the
Loan Parties or any Subsidiaries of any Loan Party is in violation of any order,
writ, injunction or any decree of any Official Body which could reasonably be
expected to result in any Material Adverse Change.
 
61

--------------------------------------------------------------------------------



         6.1.6                    Financial Statements.
 
(i)            Historical Statements.  The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the two (2) fiscal years ended on June 30,
2018 and June 30, 2019.  In addition, the Borrower has delivered to the
Administrative Agent copies of its unaudited consolidated interim financial
statements for the fiscal year to date and as of the end of the fiscal quarter
ended September 30, 2019 (all such annual and interim statements being
collectively referred to as the "Statements").  The Statements were compiled
from the books and records maintained by the Borrower's management, are correct
and complete and fairly represent in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to the absence of footnotes and normal
year-end audit adjustments.
 
(ii)            Accuracy of Financial Statements.  Neither the Borrower nor any
Subsidiary of the Borrower has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
material unrealized or anticipated losses from any commitments of the Borrower
or any Subsidiary of the Borrower which could reasonably be expected to cause a
Material Adverse Change.  Since June 30, 2019, no Material Adverse Change has
occurred.
 
  6.1.7            Margin Stock.  None of the Loan Parties or any Subsidiaries
of any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System).  No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.
 
  6.1.8            Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.  There is no fact known to
any Loan Party which materially adversely affects the business, property,
assets, financial condition, results of operations or prospects of any Loan
Party or Subsidiary of any Loan Party which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.
 
62

--------------------------------------------------------------------------------



 
6.1.9

Taxes.  All federal, state, local and other tax returns required to have been
filed with respect to each Loan Party and each Subsidiary of each Loan Party
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.
 
 
 
 
6.1.10

Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.
 
 
 
 
6.1.11

Liens in the Collateral.  The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement, and the
Security Agreement (collectively, the "Collateral Documents") constitute and
will continue to constitute Prior Security Interests.  All filing fees and other
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrower.
 
 
 
 
6.1.12

Insurance.  The properties of each Loan Party and each of its Subsidiaries are
insured pursuant to policies and other bonds which are valid and in full force
and effect and which provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each such
Loan Party and Subsidiary in accordance with prudent business practice in the
industry of such Loan Parties and Subsidiaries.
 
 
 
 
6.1.13 

ERISA Compliance.
         (i)    
Each Pension Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.  Each Pension
Plan that is intended to qualify under Section 401(a) of the Code has received
from the IRS a favorable determination or opinion letter, which has not by its
terms expired, that such Pension Plan is so qualified, or such Pension Plan is
entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan,  or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.



63

--------------------------------------------------------------------------------





(ii)            No ERISA Event has occurred or is reasonably expected to occur;
(a) no Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan's assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (d) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (e) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
 
  6.1.14                          Environmental Matters.  Each Loan Party is
and, to the knowledge of each respective Loan Party and each of its Subsidiaries
is and has been in compliance in all material respects with applicable
Environmental Laws except as disclosed on Schedule 6.1.14; provided that such
matters so disclosed would not in the aggregate result in a Material Adverse
Change.
 
  6.1.15                            Solvency.  On the Closing Date and after
giving effect to the initial Loans hereunder, Borrower and its Subsidiaries on a
consolidated basis are Solvent.
 
         6.1.16                            Anti-Terrorism Laws; EEA Financial
Institution.  (i)  (i) No Covered Entity is a Sanctioned Person, and (ii) no
Covered Entity, either in its own right or through any third party, (a) has any
of its assets in a Sanctioned Country or in the possession, custody or control
of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) to its
knowledge, does business in or with, or derives any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.  No Loan Party is an EEA
Financial Institution.
 
6.2            Updates to Schedules.  Should any of the information or
disclosures provided on any of the Schedules attached hereto become outdated or
incorrect in any material respect, the Borrower shall promptly provide the
Administrative Agent in writing with such revisions or updates to such Schedule
as may be necessary or appropriate to update or correct same.  No Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule; provided however, that the Borrower may update Schedules 6.1.1 and
6.1.2 without any Lender approval in connection with any transaction permitted
under Sections 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
8.2.7 [Dispositions of Assets or Subsidiaries] and 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures].
 
64

--------------------------------------------------------------------------------



7.            CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
 
7.1                First Loans and Letters of Credit.
 
7.1.1            Deliveries.  On the Closing Date, the Administrative Agent
shall have received each of the following in form and substance satisfactory to
the Administrative Agent:


 
(i)

A certificate of each of the Loan Parties signed by an Authorized Officer, dated
the Closing Date stating that (w) all representations and warranties of the Loan
Parties set forth in this Agreement are true and correct in all material
respects, (x) the Loan Parties are in compliance with each of the covenants and
conditions hereunder, (y) no Event of Default or Potential Default exists, and
(z) no Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent;
 
 
 
 
(ii)

A certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to: (a) all
action taken by each Loan Party in connection with this Agreement and the other
Loan Documents; (b) the names of the Authorized Officers authorized to sign the
Loan Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized or qualified
to do business;
 
 
 
 
(iii)
This Agreement and each of the other Loan Documents signed by an Authorized
Officer and all appropriate financing statements and appropriate stock powers
and certificates evidencing the pledged Collateral;
 
 
 
 
(iv)

A written opinion of outside legal counsel for the Loan Parties, dated the
Closing Date and as to the matters set forth in Schedule 7.1.1;
 
 
 
  (v)
Evidence that adequate insurance required to be maintained under this Agreement
is in full force and effect, with additional insured and lender loss payable
special endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;         (vi)
 A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;

 

65

--------------------------------------------------------------------------------





(vii) All material consents and regulatory approvals and licenses necessary to
effectuate the transactions contemplated hereby shall have been completed and
there shall be an absence of any legal or regulatory prohibitions or
restrictions;



(viii)
A Lien search in acceptable scope and with acceptable results;



(ix)
Unless an exemption otherwise applies, an executed Certificate of Beneficial
Ownership in form and substance acceptable to the Administrative Agent and each
Lender, and such other documentation and other information requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act;
 




(x) For the acquisition of Galvanize, Inc., copies of any agreements entered
into by any Loan Party in connection with such Permitted Acquisition and any
other documents or certificates as necessary for the Loan Parties to be in
compliance with Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions];



(xi)
Pro forma projections for the fiscal years 2020 through 2025, all of which shall
be in form and substance satisfactory to the Administrative Agent; and



(xii)
Such other documents in connection with such transactions as the Administrative
Agent or its counsel may reasonably request.



  7.1.2            Payment of Fees.  The Borrower shall have paid all fees and
expenses payable on or before the Closing Date as required by this Agreement,
the Administrative Agent's Letter or any other Loan Document.
 
7.2            Each Loan or Letter of Credit.  At the time of making any Loans
or issuing, extending or increasing any Letters of Credit and after giving
effect to the proposed extensions of credit: (i) the representations, warranties
of the Loan Parties shall then be true and correct in all material respects,
provided, however, that to the extent any such representation or warranty is
already qualified by materiality or Material Adverse Change, such representation
or warranty shall be true and correct in all respects, (ii) no Event of Default
or Potential Default shall have occurred and be continuing, (iii) the making of
the Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders, and (iv) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.
 
 
66

--------------------------------------------------------------------------------



8.            COVENANTS


The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
 
8.1                Affirmative Covenants.
 
  8.1.1            Preservation of Existence, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].
 
  8.1.2            Payment of Liabilities, Including Taxes, Etc.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, duly pay and discharge
all liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable (taking into account
all applicable grace periods), including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
 
  8.1.3            Maintenance of Insurance.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, insure its properties and assets against loss
or damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers'
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 8.1.3 relating to
property and related insurance policies covering the Collateral.
 
  8.1.4            Maintenance of Properties and Leases.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
 
  8.1.5            Visitation Rights.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Administrative Agent or any of the Lenders (if a
Lender other than the Administrative Agent, then at such Lender’s sole cost and
expense if prior to an Event of Default) to visit and inspect during normal
business hours any of its properties and to examine and make excerpts from its
books and records and discuss its business affairs, finances and accounts with
its officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection.  In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.
 
67

--------------------------------------------------------------------------------



  8.1.6            Keeping of Records and Books of Account.  The Borrower shall,
and shall cause each Subsidiary of the Borrower to, maintain and keep proper
books of record and account which enable the Borrower and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
 
  8.1.7            Compliance with Laws; Use of Proceeds.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, comply with all applicable
Laws, including all Environmental Laws, in all respects; provided that it shall
not be deemed to be a violation of this Section 8.1.7 if any failure to comply
with any Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change.  The Loan Parties will use the Letters of Credit and
the proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds]
and as permitted by applicable Law.
 
  8.1.8            Further Assurances.  Each Loan Party shall, from time to
time, at its expense, faithfully preserve and protect the Administrative Agent's
Lien on and Prior Security Interest in the Collateral and all other owned real
and personal property of the Loan Parties whether now owned or hereafter
acquired as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent in its sole but reasonable discretion may deem necessary or advisable from
time to time in order to preserve, perfect and protect the Liens granted under
the Loan Documents and to exercise and enforce its rights and remedies
thereunder with respect to the Collateral.
 
  8.1.9            Anti-Terrorism Laws; International Trade Law Compliance.  (a)
No Covered Entity will become a Sanctioned Person, (b) no Covered Entity, either
in its own right or through any third party, will (A) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with  all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.
 
         8.1.10           Keepwell.  Each Qualified ECP Loan Party jointly and
severally (together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.10, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Loan Party under this
Section 8.1.10 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents. 
Each Qualified ECP Loan Party intends that this Section 8.1.10 constitute, and
this Section 8.1.10 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.
 
68

--------------------------------------------------------------------------------



         8.1.11             Additional Guarantors.  The Loan Parties shall,
within forty-five (45) days (or such later date as the Administrative Agent may
agree in its sole discretion) after any Person becomes a Material Subsidiary
cause such Person to join this Agreement as a Guarantor by delivering to the
Administrative Agent (A) a signed Guarantor Joinder; (B) documents in the forms
described in Section 7.1 [First Loans and Letters of Credit] modified as
appropriate; and (C) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in the
equity interests of, and Collateral held by, such Material Subsidiary.
 
         8.1.12              Landlord Waivers.  For any premises leased by a
Loan Party at which equipment and other personal property having a fair market
value in excess of 3% of the total consolidated assets of the Loan Parties and
their Subsidiaries is located, the Loan Parties shall use commercially
reasonable efforts to put in place with the landlord of such leased premises a
landlord waiver or other agreement for the benefit of the Administrative Agent
and the Lenders in form and substance as reasonably acceptable to the
Administrative Agent.
 
      8.1.13             Certificate of Beneficial Ownership and Other
Additional Information.  Each Loan Party shall provide to the Administrative
Agent and the Lenders (i) confirmation of the accuracy of the information set
forth in the most recent  Certificate of Beneficial Ownership (if applicable)
provided to the Administrative Agent and Lenders, (ii) a new Certificate of
Beneficial Ownership (if applicable), in form and substance acceptable to
Administrative Agent and each Lenders, when the individual(s) to be identified
as a Beneficial Owner have changed, and (iii) such other information and
documentation as may reasonably be requested by Administrative Agent or any
Lender from time to time for purposes of compliance by Administrative Agent or
such Lender with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.
 
69

--------------------------------------------------------------------------------



8.2                Negative Covenants.
 
  8.2.1            Indebtedness.  Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Indebtedness, except:
 
(i)            Indebtedness under the Loan Documents;
 
(ii)           Existing Indebtedness as set forth on Schedule 8.2.1 (including
any extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof;
 
(iii)          Indebtedness incurred with respect to Purchase Money Security
Interests secured by Liens permitted under Section 8.2.2 hereof;
 
(iv)         Indebtedness incurred with respect to capital leases, provided that
the aggregate outstanding principal amount of all such Indebtedness (excluding
the capital leases which are listed on Schedule 8.2.1 and are already covered by
clause (ii) above) shall not exceed $100,000,000.
 
(v)           Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;
 
(vi)          Indebtedness of a Loan Party to a direct or indirect Non-Loan
Party Subsidiary; provided that the aggregate outstanding principal amount of
all such Indebtedness shall not exceed $25,000,000;
 
(vii)       Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided
Foreign Currency Hedge, (ii) other Interest Rate Hedge or Foreign Currency Hedge
approved by the Administrative Agent or (iii) Indebtedness under any Other
Lender Provided Financial Services Product; provided however, the Loan Parties
shall enter into an Interest Rate Hedge or Foreign Currency Hedge only for
hedging (rather than speculative) purposes;
 
(viii)       Deferred purchase price obligations (including earn-out
obligations) incurred in connection with a Permitted Acquisition, provided that
all such obligations shall be subordinated to the Obligations in a manner and to
an extent reasonably acceptable to the Administrative Agent;
 
(ix)          Guarantees of rental payments to any Person leasing or subleasing
real property to any Subsidiary;
 
(x)           Guarantees with respect to Indebtedness permitted under this
Section; and
 
(xi)          Other unsecured Indebtedness in an aggregate principal amount not
to exceed $25,000,000 at any one time outstanding.
 
70

--------------------------------------------------------------------------------



  8.2.2            Liens; Lien Covenants.  Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do
so, except Permitted Liens.
 
  8.2.3           Guaranties.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for Guaranties of Indebtedness of the Loan Parties permitted hereunder.
 
  8.2.4            Loans and Investments.  Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
 
(i)            trade credit extended on usual and customary terms in the
ordinary course of business;
 
(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
 
(iii)          Permitted Acquisitions;
 
(iv)          Permitted Investments;
 
(v)           loans, advances and investments in other Loan Parties;
 
(vi)          Restricted Investments in the Non-Loan Party Subsidiaries made
after the Closing Date not exceeding $15,000,000 as to any one single such
investment or $30,000,000 in the aggregate at any one time.
 
(vii)        (a) advances to schools supported by any Loan Party made in the
ordinary course of business provided that (i) no Event of Default shall have
occurred and be continuing at the time of such advances, and (ii) no such single
advance exceeds $3,000,000 and the aggregate amount of all such advances at any
one time does not exceed $20,000,000; and (b) guarantees of real property lease
obligations of schools supported by any Loan Party made in the ordinary course
of business not exceeding $5,000,000 in the aggregate at any one time;
 
(viii)        Investments existing on the Closing Date as disclosed on Schedule
8.2.4; and
 
(ix)          Investments of a nature not contemplated in the foregoing clauses
in an amount not to exceed $15,000,000 as to any one single such investment or
$30,000,000 in the aggregate at any time outstanding.
 
71

--------------------------------------------------------------------------------



  8.2.5            Dividends and Related Distributions.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make or pay,
or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of Capital Stock, on account of the
purchase, redemption, retirement or acquisition of its shares of Capital Stock
(or warrants, options or rights therefor), except for (i) dividends or other
distributions payable to another Loan Party; and (ii) so long as no Potential
Default or Event of Default exists or would result therefrom and the Leverage
Ratio of the Loan Parties shall not be greater than 2.75 to 1.00 on a pro forma
basis after giving effect thereto, dividends, distributions, or payments on
account of the repurchase, redemption, retirement or acquisition of the
Borrower’s Capital Stock.
 
  8.2.6            Liquidations, Mergers, Consolidations, Acquisitions.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or Capital Stock of any other Person; provided that:
 
(i)             any direct or indirect Subsidiary of Borrower may consolidate or
merge into another Loan Party which is wholly-owned by one or more of the other
Loan Parties;
 
(ii)            any Loan Party may acquire, whether by purchase or by merger: 
(a) all of the ownership interests of another Person; or (b) substantially all
of the assets of another Person or of a business or division of another Person
(each a “Permitted Acquisition”), provided that each of the following
requirements is met:
 
(a)            if a Loan Party is acquiring the ownership interests in such
Person and such Person is a Material Subsidiary, such Person shall execute a
Guarantor Joinder and join this Agreement as a Guarantor on or before the date
of such Permitted Acquisition;
 
(b)            the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and, if the Loan Parties
shall use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;
 
(c)            any and all approvals of any Official Body necessary or required
for consummation of such Permitted Acquisition have been obtained;
 
(d)           the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be similar or
complimentary to one or more line or lines of business or operations conducted
by the Loan Parties and determined by the Loan Parties;
 
(e)            no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition based on the most
recent quarterly financial statements delivered to the Administrative Agent
pursuant to Section 8.3.1 (and after including the financial impact of the
Permitted Acquisition for the trailing twelve month period covered thereby);
 
72

--------------------------------------------------------------------------------



(f)          after giving effect to such Permitted Acquisition (including the
payment of all consideration payable as of the date of such Permitted
Acquisition and all fees and transaction costs incurred in connection with such
Permitted Acquisition), the Leverage Ratio of the Loan Parties shall not be
greater than 2.75 to 1.00 on a pro forma basis (Borrower shall provide a
completed Compliance Certificate in the form of Exhibit 8.3.3 to the
Administrative Agent to support such determination at the time of the
consummation of such Permitted Acquisition);
 
(g)           if the pro forma effects of adjustments to Consolidated EBITDA
made to include the historical Consolidated EBITDA of the Person or Persons
being acquired, whether by purchase or by merger, would result in an increase or
decrease of the Consolidated EBITDA of the Borrower and its Subsidiaries in an
amount greater than 10.0% of the Consolidated EBITDA of the Borrower and its
Subsidiaries then the Loan Parties must (i) obtain an audit of the acquired
Consolidated EBITDA by an independent certified public accountant, or (ii)
obtain a third party due diligence report delivered by a nationally recognized
firm or otherwise in form and substance satisfactory to Administrative Agent to
support such EBITDA, or (iii) obtain approval by the Required Lenders; and
 
(h)            the Loan Parties shall deliver to the Administrative Agent at
least five (5) Business Days before such Permitted Acquisition copies of any
agreements entered into or proposed to be entered into by such Loan Parties in
connection with such Permitted Acquisition, and shall deliver to the
Administrative Agent such other information about such Person or its assets as
any Lender may reasonably require.
 
  8.2.7            Dispositions of Assets or Subsidiaries.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Capital Stock of a Subsidiary of such Loan Party), except:
 
(i)            transactions involving the sale of inventory in the ordinary
course of business;
 
(ii)           any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party's or such Subsidiary's business as determined by the Loan Parties;
 
(iii)          any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;
 
(iv)         any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 8.2.14 [Capital Expenditures and Leases]; provided such
substitute assets are subject to the Lenders' Prior Security Interest;
 
73

--------------------------------------------------------------------------------



(v)           other sales, transfers, leases or other dispositions of assets so
long as the aggregate net book value of all of the assets sold, transferred,
leased or otherwise disposed of by the Loan Parties or their Subsidiaries in all
such transactions in any fiscal year of the Borrower shall not exceed
$20,000,000;
 
(vi)          licensing of intellectual property;
 
(vii)         disposition of non-core assets acquired in connection with the
acquisition of Galvanize Inc.; and
 
(viii)        any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (vii) above, which is
approved by the Required Lenders.
 
  8.2.8            Affiliate Transactions.  Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, enter into or carry out any
transaction with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) unless such transaction is not otherwise prohibited by
this Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm's-length terms and conditions which are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.
 
  8.2.9           Subsidiaries, Partnerships and Joint Ventures.  Each of the
Loan Parties (A) as of the Closing Date, shall not own directly or indirectly
any Subsidiaries other than Subsidiaries existing on the Closing Date as
disclosed on Schedule 6.1.2 and (B) after the Closing Date shall not (i) form
any Subsidiary, other than with investments as permitted by Section 8.2.4 [Loans
and Investments], (ii) acquire any Subsidiary other than as permitted by Section
8.2.4 [Loans and Investments] or Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], or (iii) acquire or form any Subsidiary unless
the Loan Parties are in full compliance with the provisions of Section 8.1.11
[Additional Guarantors].  Each of the Loan Parties shall not become or agree to
become a party to a Joint Venture, unless such transaction is fully disclosed to
the Administrative Agent and such Loan Party grants a Lien on its interest in
any such Joint Venture having a fair market value in excess of $1,000,000 in
favor of the Administrative Agent for the benefit of the Lenders as security for
the Obligations.
 
  8.2.10           Continuation of or Change in Business.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, engage in
any business other than as substantially as conducted and operated by such Loan
Party or Subsidiary during the present fiscal year and businesses reasonably
related thereto, and such Loan Party or Subsidiary shall not permit any material
change in such business.
 
  8.2.11              Fiscal Year.  The Borrower shall not, and shall not permit
any Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning July 1 and ending June 30.
 
          8.2.12              [Reserved].
 
74

--------------------------------------------------------------------------------



  8.2.13            Changes in Organizational Documents.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, amend in any
respect its certificate of incorporation (including any provisions or
resolutions relating to Capital Stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
fifteen (15) calendar days' prior written notice to the Administrative Agent and
the Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.
 
          8.2.14               [Reserved].
 
         8.2.15               Maximum Leverage Ratio.  The Loan Parties shall
not at any time permit the Leverage Ratio to be greater than 3.25 to 1.00.
 
  8.2.16               Minimum Interest Coverage Ratio.  The Loan Parties shall
not at any time permit the Interest Coverage Ratio to be less than 3.00 to 1.00.
 
         8.2.17               Limitation on Negative Pledges.  Each of the Loan
Parties shall not, and shall not permit any Subsidiary, to enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of such Loan Party or any of its Subsidiaries to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure the Obligations, other than (a) this Agreement and
the other Loan Documents (b) with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with a disposition of assets
permitted under this Agreement of all or substantially all of the equity
interests or assets of such Subsidiary, (c) any agreements governing any
purchase money Liens or capital lease obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (d) customary provisions restricting assignment of any
licensing agreement (in which a Loan Party or its Subsidiaries are the licensee)
with respect to a contract entered into by a Loan Party or its Subsidiaries in
the ordinary course of business and (e) customary provisions restricting
subletting, sublicensing or assignment of any intellectual property license or
any lease governing any leasehold interests of a Loan Party and its
Subsidiaries.
 
         8.2.18              Deposit Accounts.  The Loan Parties shall not, and
shall not permit any of their Subsidiaries to, maintain any deposit accounts at
a financial institution other than PNC Bank, National Association or any other
Lender, except for (i) the deposit accounts as disclosed on Schedule 8.2.18
which exist as of the Closing Date (the “Outside Deposit Accounts”); and (ii)
non-material deposit accounts maintained with a financial institution (other
than PNC Bank, National Association or any other Lender) in the ordinary course
of business or in connection with acquisitions.  Subsequent to the Closing Date,
the Loan Parties shall not and shall not permit any of their Subsidiaries to
make additional deposits of a material nature into the Outside Deposit Accounts
(other than to any Lender).
 
8.3            Reporting Requirements.  The Loan Parties will furnish or cause
to be furnished to the Administrative Agent and each of the Lenders:
 
75

--------------------------------------------------------------------------------



  8.3.1              Quarterly Financial Statements.  As soon as available and
in any event within forty-five (45) calendar days after the end of each of the
first three fiscal quarters in each fiscal year, financial statements of the
Borrower and its Subsidiaries, consisting of a consolidated balance sheet as of
the end of such fiscal quarter and related consolidated statements of income,
stockholders' equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President
or Chief Financial Officer of the Borrower as having been prepared in accordance
with GAAP, consistently applied, and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year.
 
  8.3.2              Annual Financial Statements.  As soon as available and in
any event within ninety (90) days after the end of each fiscal year of the
Borrower, financial statements of the Borrower and its Subsidiaries consisting
of a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders' equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.  The Loan Parties shall deliver with such financial statements and
certification by their accountants a letter of such accountants to the
Administrative Agent and the Lenders substantially to the effect that, based
upon their ordinary and customary examination of the affairs of the Borrower,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with GAAP, they are not aware of the existence of
any condition or event which constitutes an Event of Default or Potential
Default or, if they are aware of such condition or event, stating the nature
thereof.
 
 S 8.3.3            Certificate of the Borrower.  Concurrently with the
financial statements of the Borrower furnished to the Administrative Agent and
to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and
8.3.2 [Annual Financial Statements], a certificate (each a "Compliance
Certificate") of the Loan Parties signed by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower, in the form of Exhibit
8.3.3.
 
         8.3.4                Notices.
 
8.3.4.1  Default.  Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
 
8.3.4.2 Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$15,000,000 or which if adversely determined would constitute a Material Adverse
Change.
 
76

--------------------------------------------------------------------------------



8.3.4.3  Organizational Documents.  Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
 
8.3.4.4  Erroneous Financial Information.  Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.
 
8.3.4.5  ERISA Event.  Immediately upon the occurrence of any ERISA Event,
notice in writing setting forth the details thereof and the action which the
Borrower proposes to take with respect thereto.
 
8.3.4.6  Other Reports.  Promptly upon their becoming available to the Borrower:


 
(i)

Annual Budget.  The final annual budget and any forecasts or projections of the
Borrower, to be supplied not later than thirty (30) days after approval thereof
by the Borrower’s board of directors,
 
 
 
 
(ii)

Management Letters.  Any reports including management letters submitted to the
Borrower by independent accountants in connection with any annual, interim or
special audit,
 
 
 
 
(iii)
SEC Reports; Shareholder Communications.  Reports, including Forms 10-K, 10-Q
and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission,
 
 
 
 
(iv)
Other Information.  Such other reports and information as any of the Lenders may
from time to time reasonably request.

 
Documents required to be delivered pursuant to this Section 8.3.4 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.
 
77

--------------------------------------------------------------------------------



9.            DEFAULT
 
9.1            Events of Default.  An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):
 
  9.1.1              Payments Under Loan Documents.  The Borrower shall fail to
pay any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit or Obligation or any interest on any Loan, Commitment Fees,
Reimbursement Obligation or Letter of Credit Obligation on the date on which
such principal, interest, or fees becomes due in accordance with the terms
hereof or thereof, or shall fail to pay any other amount owing hereunder or
under the other Loan Documents within five (5) Business Days of when such
amounts are due;
 
  9.1.2            Breach of Warranty.  Any representation or warranty made at
any time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
 
  9.1.3            Anti-Terrorism Laws.  Any representation or warranty
contained in Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or
misleading at any time;
 
  9.1.4          Breach of Negative Covenants, Visitation Rights or
Anti-Terrorism Laws.  Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 8.1.5 [Visitation Rights],
Section 8.1.9 [Anti-Terrorism Laws; International Trade Law Compliance] or
Section 8.2 [Negative Covenants];
 
  9.1.5            Breach of Other Covenants.  Any of the Loan Parties shall
default in the observance or performance of any other covenant, condition or
provision hereof or of any other Loan Document and such default shall continue
unremedied for a period of ten (10) Business Days;
 
  9.1.6            Defaults in Other Agreements or Indebtedness.  A default or
event of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $15,000,000 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
 
  9.1.7            Final Judgments or Orders.  Any final judgments or orders for
the payment of money in excess of $15,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
 
78

--------------------------------------------------------------------------------



  9.1.8            Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party's successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;
 
  9.1.9            Uninsured Losses; Proceedings Against Assets.  There shall
occur any material uninsured damage to or loss, theft or destruction of any of
the Collateral in excess of $15,000,000 or the Collateral or any other of the
Loan Parties' or any of their Subsidiaries' assets are attached, seized, levied
upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;
 
  9.1.10         Events Relating to Pension Plans and Multiemployer Plans.  An
ERISA Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of Borrower or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of $10,000,000, or Borrower or any member of the
ERISA Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, where the aggregate amount of
unamortized withdrawal liability is in excess of $10,000,000;
 
  9.1.11          Change of Control.  A Change of Control shall occur.
 
  9.1.12         Relief Proceedings.  A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Relief Proceeding, (ii) any Loan Party
or Subsidiary of a Loan Party institutes, or takes any action in furtherance of,
a Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.
 
9.2                Consequences of Event of Default.
 
  9.2.1            Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1.1 through 9.1.11shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
 

79

--------------------------------------------------------------------------------

  

      9.2.2              Bankruptcy, Insolvency or Reorganization Proceedings. 
If an Event of Default specified under Section 9.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
 
  9.2.3               Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments by
Lenders] is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Lender or any such Affiliate or participant to or
for the credit or the account of any Loan Party against any and all of the
Obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender, Affiliate or
participant, irrespective of whether or not such Lender, Issuing Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the Issuing Lender different from the branch or office holding such
deposit or obligated on such Indebtedness.  The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have.  Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and
 
  9.2.4               Enforcement of Rights and Remedies.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with this Section 9.2 for the benefit of all the Lenders and the
Issuing Lender; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Lender or the
Swing Loan Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swing Loan Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 9.2.3 (subject to the
terms of Section 5.3 [Sharing of Payments by Lenders]), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
Insolvency Proceeding; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.4, and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.3 [Sharing of Payments by Lenders]), any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders; and
 
80

--------------------------------------------------------------------------------



9.2.5            Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:


 
(i)
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
 
 
 
 
(ii)

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
 
 
 
 
(iii)

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
 
 
 
 
(iv)

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;

 
81

--------------------------------------------------------------------------------


(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and



(vi)
Last, the balance, if any, to the Loan Parties or as required by Law.



Notwithstanding anything to the contrary in this Section 9.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.5.
 
10.            THE ADMINISTRATIVE AGENT
 
10.1            Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
10.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
10.3            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
 
82

--------------------------------------------------------------------------------



(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
10.4            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
83

--------------------------------------------------------------------------------



10.5            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
10.6            Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with approval from the Borrower (so long
as no Event of Default has occurred and is continuing), to appoint a successor,
such approval not to be unreasonably withheld or delayed.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
84

--------------------------------------------------------------------------------



If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.


 
10.7
Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
 
 
 
10.8

No Other Duties, etc.; No Fiduciary Responsibility.  Anything herein to the
contrary notwithstanding, none of the Sole Lead Arranger and Sole Bookrunner
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.  Each of the Lenders is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person.
 
 
 
 
10.9

Administrative Agent's Fee.  The Borrower shall pay to the Administrative Agent
a nonrefundable fee (the "Administrative Agent's Fee") under the terms of a
letter (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent, as amended from time to time.
 
 
 
 
10.10

Authorization to Release Collateral and Guarantors.  The Lenders and Issuing
Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].



85

--------------------------------------------------------------------------------



10.11         No Reliance on Administrative Agent's Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
 
11.            MISCELLANEOUS
 
11.1            Modifications, Amendments or Waivers.  With the written consent
of the Required Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrower, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
 
  11.1.1   Increase of Commitment.  Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
 
  11.1.2   Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
reduce the Commitment Fee or any other fee payable to any Lender, without the
consent of each Lender directly affected thereby;
 
  11.1.3   Release of Collateral or Guarantor.  Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or
 
  11.1.4   Miscellaneous.  Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders; provided that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 11.1.1 through 11.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a "Non-Consenting Lender"), then the
Borrower shall have the right to replace any such Non-Consenting Lender with one
or more replacement Lenders pursuant to Section 5.6.2 [Replacement of a
Lender].  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
86

--------------------------------------------------------------------------------



11.2            No Implied Waivers; Cumulative Remedies.  No course of dealing
and no delay or failure of the Administrative Agent or any Lender in exercising
any right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.
 
11.3             Expenses; Indemnity; Damage Waiver.
 
  11.3.1     Costs and Expenses.  The Borrower shall pay (i) all out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out‑of‑pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent's regular employees and agents engaged periodically to perform audits of
the Loan Parties' books, records and business properties.
 
87

--------------------------------------------------------------------------------



  11.3.2     Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This Section 11.3.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
 
  11.3.3      Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
 
88

--------------------------------------------------------------------------------



  11.3.4      Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
  11.3.5        Payments.  All amounts due under this Section shall be payable
not later than ten (10) days after written (which shall include by email) demand
therefor.
 
11.4            Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.2 [Interest
Periods]) and such extension of time shall be included in computing interest and
fees, except that the Loans shall be due on the Business Day preceding the
Expiration Date if the Expiration Date is not a Business Day.  Whenever any
payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.
 
11.5                Notices; Effectiveness; Electronic Communication.
 
  11.5.1        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
 
89

--------------------------------------------------------------------------------



  11.5.2         Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
  11.5.3            Change of Address, Etc.  Any party hereto may change its
address, e‑mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.
 
11.6            Severability.  The provisions of this Agreement are intended to
be severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
11.7            Duration; Survival.  All representations and warranties of the
Loan Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full.  All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full.  All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.
 
90

--------------------------------------------------------------------------------



11.8                Successors and Assigns.
 
  11.8.1            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.8.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
       11.8.2            Assignments by Lenders.  Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
 
(i)            Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)            in any case not described in clause (i)(A) of this Section
11.8.2, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
91

--------------------------------------------------------------------------------

(iii)            Required Consents.  No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
 
(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and
 
(B)            the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(iv)           Assignment and Assumption Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
 
(v)              No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.
 
(vi)             No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
 
  11.8.3          Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. 
Such register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
92

--------------------------------------------------------------------------------



  11.8.4          Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or
Guarantor]) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and Section
5.6.3 [Designation of a Different Lending Office] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
 
93

--------------------------------------------------------------------------------



  11.8.5           Certain Pledges; Successors and Assigns Generally.  Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
11.9                Confidentiality.
 
  11.9.1           General.  Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
94

--------------------------------------------------------------------------------





  11.9.2           Sharing Information With Affiliates of the Lenders.  Each
Loan Party acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and each of
the Loan Parties hereby authorizes each Lender to share any information
delivered to such Lender by such Loan Party and its Subsidiaries pursuant to
this Agreement to any such Subsidiary or Affiliate subject to the provisions of
Section 11.9.1 [General].
 
11.10                Counterparts; Integration; Effectiveness.
 
  11.10.1          Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e‑mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
11.11                CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
 
  11.11.1           Governing Law.  This Agreement shall be deemed to be a
contract under the Laws of the State of New York without regard to its conflict
of laws principles.  Each standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the "ICC") at the time of issuance ("UCP") or the rules of the
International Standby Practices (ICC Publication Number 590) ("ISP98"), as
determined by the Issuing Lender, and each trade Letter of Credit shall be
subject to UCP, and in each case to the extent not inconsistent therewith, the
Laws of the State of New York without regard to its conflict of laws principles.
 
  11.11.2            SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
95

--------------------------------------------------------------------------------



  11.11.3           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.
 
  11.11.4          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
  11.11.5          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
96

--------------------------------------------------------------------------------



11.12                          USA Patriot Act Notice.  Each Lender that is
subject to the USA Patriot Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of Loan Parties and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Loan Parties in
accordance with the USA Patriot Act.
 
        11.13                          Certain ERISA Matters.
 
(i)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
 
(a)            such Lender is not using "plan assets" (within the meaning of
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement,
 
(b)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
(c)            (i) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (ii)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (iii) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (iv) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
97

--------------------------------------------------------------------------------



(d)            such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(ii)            In addition, unless either subclause (i)(a) in the immediately
preceding Section 11.13 is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in subclause
(i)(d) in the immediately preceding Section 11.13, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender's entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
 
        11.14                          Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.
 
11.15                Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Interest Rate Hedge or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
 
98

--------------------------------------------------------------------------------



(i)            In the event a QFC Covered Entity that is party to a Supported
QFC (each, a “QFC Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such QFC Covered Party will
be effective to the same extent as the transfer would be effective under the
U.S. Special Resolution Regime if the Supported QFC and such QFC Credit Support
(and any such interest, obligation and rights in property) were governed by the
laws of the United States or a state of the United States. In the event a QFC
Covered Party or a BHC Act Affiliate of a QFC Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such QFC Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any QFC Covered Party with respect to a Supported QFC or
any QFC Credit Support. 
 
(ii)            As used in this Section 11.15, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“QFC Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
99

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties here to, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
 
BORROWER:

 
 
 
 
K12 INC.

 
 
 
     
 
By:

/s/ James J. Rhyu
 
 
 
 
Name:

James J. Rhyu
 
 
 
 
Title:

Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
K12 MANAGEMENT INC. 

 
 
 
 
By:
/s/ James J. Rhyu

 
 
 
 
Name:

James J. Rhyu

 
 
 
  Title:
Chief Financial Officer


 

--------------------------------------------------------------------------------




 
AGENT AND LENDER:
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,

  individually and as Administrative Agent

 
 
 
 
By:

/s/ Eric H. Williams 
 
 
 
 
Name:

Eric H. Williams
 
 
 
 
Title:

Senior Vice President

 

--------------------------------------------------------------------------------

 
 
OTHER LENDERS:
 
 
 
 
WELLS FARGO BANK, N.A. 

 
 
 
     
 
By:

/s/ Shelley Hendrickson 
 
 
 
 
Name:

Shelley Hendrickson
 
 
 
 
Title:

Senior Vice President
 
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
 
By:
/s/ Patrick Iain Hill
 
 
 
 
Name:

Patrick Iain Hill
 
 
 
  Title:
Senior Vice President


 






102